DETAILED ACTION
I.	Claims 1-15 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application claims foreign priority to 18160040.4, filed 03/05/2018, and also claims foreign priority to 18162791.0, filed 03/20/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  Appropriate correction is required.
A claim that recites no more than software, logic or a data structure (i.e., an abstract idea) – with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does not fall within any statutory category and is not patentable subject matter; data structures in ethereal, non-physical form are non-statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994); see Nuijten, 500 F.3d at 1357.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20160140379 to Pedersen, hereinafter Pedersen.
Regarding claims 1 and 14, Pedersen discloses a user authentication system and a method for enrolling fingerprint reference data in a user authentication token, comprising: 
a user authentication token, said user authentication token comprising a fingerprint sensor and a secure element; an assistance device configured to be coupled to the user authentication token through an interface of said user authentication token (paragraphs 27-30, “a method of authenticating a user comprising: receiving, at a sensor surface, a finger of said user, scanning a fingerprint with said sensor, receiving, at same sensor surface, a user-specific code; wherein entry of a user-specific code comprises the drawing of a user-specific pattern that comprises one or more gestures by a frame”, paragraphs 41-43, 57-61, 94, 95, 120, 121, 152, 158, “With the card resting in the reader, the user may easily enter the user pattern on the sensor surface”, 169, and 173); 
wherein the assistance device is configured to request the secure element to verify a personal unlock key to be captured by the secure element through the fingerprint sensor (paragraph 156, “may be used for particularly important authentication purposes, or used in the same way as PUK code to unlock the system after a number of failed attempts using the short code”); 
wherein the secure element is configured to capture the personal unlock key through the fingerprint sensor, to verify the captured personal unlock key and to enroll, upon or 
Regarding claim 8, Pedersen discloses wherein the assistance device is further configured to facilitate fixing a position of the user authentication token (paragraphs 25, 97, 110, and 158). 
Regarding claim 9, The system of claim 1, wherein the assistance device is included in a delivery package that comprises the user authentication token (paragraphs 23, 106, 120, 121, 152, 158, “With the card resting in the reader, the user may easily enter the user pattern on the sensor surface”, 169, and 173). 
Regarding claim 10, Pedersen discloses wherein the assistance device is at least partially made of the same material as the delivery package (paragraphs 23 and 106). 
Regarding claim 11, Pedersen discloses wherein the assistance device comprises an optical feedback unit configured to provide optical feedback to a user (paragraphs 94, 161, and 162, “LED array”). 
Regarding claim 12, Pedersen discloses wherein the optical feedback unit comprises one or more light-emitting diodes (paragraphs 94, 161, and 162, “LED array”). 
Regarding claim 15, Pedersen discloses a computer program comprising executable instructions which, when executed by an assistance device or a secure element, cause said assistance device and secure element, respectively, to carry out steps of the method of claim 14 (paragraphs 66 and 173).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to independent claim1 above, and further in view of United States Patent Application Publication No. US 20060198514 A1 to Lyseggen et al., hereinafter Lyseggen.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations within dependent claims 2 and 4.  Lyseggen discloses said limitations, as cited below.
Regarding claim 2, Lyseggen discloses wherein the personal unlock key is a three-dimensional code pattern (paragraph 173, “generates a 3D fingerprint image based on capacitance measurements”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lyseggen with the teachings of Pedersen in order to provide a means to ensure access control in a manner that limits access to only those who supply the correct fingerprint.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
The obviousness to combine for claim 2 also pertains to claim 4.
Regarding claim 4, Lyseggen discloses wherein the three-dimensional code pattern is configured to be attached to or embedded in a document (paragraph 36).
Claim 3 is ejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Lyseggen as applied to claim 2 above, and further in view of United States Patent Application Publication No. US 20180173916 A1 to Endress et al., hereinafter Endress.
Pedersen and Endress disclose the claimed invention, as cited above.  However, they do not disclose the claim limitations within claim 3.  Endress discloses said limitations, as cited below.
Regarding claim 3, Endress discloses wherein the three-dimensional code pattern is a printable code pattern or a code pattern created by punching holes in a substrate (paragraph 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Endress with the teachings of Lyseggen and Pedersen to address “the problem of providing a way of effectively reading a marking of a physical object, such as a product, in order to enable a verification of the authenticity of the object, wherein the marking serves for protecting the object against counterfeiting and tampering and comprises a PUF” (Endress – paragraph 9).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20170123487 A1 to Hazra et al., hereinafter Hazra.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations within claim 5.  Hazra discloses said limitations, as cited below.
Regarding claim 5, Hazra discloses wherein at least a part of the personal unlock key comprises one or more gestures representing code elements of a known code alphabet (paragraphs 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hazra with the teachings of Pederesen The object data set is representative of a plurality of user-defined biological or biomechanical characteristics or metrics (collectively, "biological metrics") of predetermined internal and external tissue objects of the relevant anatomical feature and is used as the initial set of variables to develop the model of the objects that comprise the anatomical feature” (Hazra – paragraph 111).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA .
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20030014372 A1 to Wheeler et al., hereinafter Wheeler.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations within claims 6 and 13.  Wheeler discloses said limitations, as cited below.
Regarding claim 6, Wheeler discloses wherein the interface is a contact-based interface according to the standard ISO/IEC 7816 (paragraph 274).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wheeler with the teachings of Pedersen to provide a unique physical means to perform the necessary user authentication.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
The obviousness to combine for claim 6 also pertains to claim 13.
Regarding claim 13, Wheeler discloses wherein the user authentication token is a smart card (paragraphs 124 and 208).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 20130314208 A1 to Risheq et al., hereinafter Risheq.
Pedersen discloses the claimed invention, as cited above.  However, Pedersen does not disclose the claim limitations with claim 7.  Risheq discloses said limitations, as cited below.
Regarding claim 7, Risheq discloses wherein the assistance device is further configured to provide power to the user authentication token (paragraphs 30 and 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Risheq with the teachings of Pedersen in order to activate the necessary means to carry out the user authentication.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to user authentication via utilizing fingerprints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431